Order

PER CURIAM:
Russell B. Martin appeals the judgment in his dissolution case, contending the trial court erred in denying his motion for writ of habeas corpus ad testificandum, denying his motion for attorney’s fees pendente lite, failing to timely rule on his motions, and failing to recuse himself.
Having considered the arguments, and finding that Martin has demonstrated no basis for granting relief, we affirm the judgment by summary order. A formal opinion would have no jurisprudential value. A memorandum is furnished to the parties explaining the basis of our decision. Judgment is affirmed. Rule 84.16(b).